371 F.2d 950
SAMUEL BLANKEN & CO., Inc., Appellant,v.SHANNON & LUCHS COMPANY, Appellee.
No. 20060.
United States Court of Appeals District of Columbia Circuit.
Argued October 14, 1966.
Decided December 1, 1966.

Appeal from the United States District Court for the District of Columbia; John J. Sirica, Judge.
Mr. Mark P. Friedlander, Washington, D. C., with whom Messrs. Mark P. Friedlander, Jr., Blaine P. Friedlander, Washington, D. C., and Harry P. Friedlander, Arlington, Va., were on the brief, for appellant.
Mr. Harry L. Ryan, Jr., Washington, D. C., for appellee.
Before FAHY, McGOWAN and TAMM, Circuit Judges.
TAMM, Circuit Judge:


1
This appeal involves the same subject matter as Samuel Blanken & Co. v. Sigmund Goldblatt et al. (No. 20,014, Dec. 1, 1966), 371 F.2d 949, decided this day adversely to appellant. No attempt will be made here to discuss the facts delineated therein, except to state that appellee here is the agent of the lessor and that appellant, having failed to recover against appellee in a prior contract action, Blanken v. Goldblatt, et al., No. 19,536 (Nov. 23, 1965), is here seeking recovery of the reasonable value of his services by way of quantum meruit.


2
The District Court granted appellee's motion to dismiss. We believe that appellant's claims here are governed by the principles announced in today's Goldblatt decision. Moreover, it conclusively appears from the record in the two cases that appellant was definitely on notice that he could not look to the appellee for his commission, but rather must look to the lessees.


3
The decision of the District Court being clearly correct, it is therefore affirmed.